Citation Nr: 1816736	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2009 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran has alleged additional psychiatric symptoms to those of his originally claimed PTSD. Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disability on appeal as a result of the Clemons decision.


FINDINGS OF FACT

1. A diagnosis of PTSD is not demonstrated by the evidence of record.

2. A diagnosis of a current acquired psychiatric disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Here, however, there is no showing or allegation that a psychosis manifested to a degree of ten percent or more within one year of service.

Analysis

      A. PTSD

The Board finds that the Veteran does not have a diagnosis of PTSD under the applicable criteria. At no time during the appeal period has a diagnosis of PTSD been demonstrated.

VA treatment records do not support a diagnosis of PTSD. Post-service VA treatment records from March 2011 and May 2013 show that the Veteran had negative PTSD screening tests on those occasions. Indeed, no formal diagnosis of PTSD is found anywhere in the Veteran's treatment records.

Additionally, a general VA contract examination conducted in July 2011 noted a history of a personality disorder, but no diagnosis of PTSD was made at that time.

Service connection is limited to those cases where disease or injury has resulted in a disability. In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, the claim for service connection for PTSD must be denied.

Here, the Board finds the July 2011 VA examination and post-service treatment records to be highly probative as to the question of whether the Veteran has a diagnosis of PTSD. There is no evidence of record that indicates or supports a diagnosis of PTSD. 

In making this decision, the Board has also considered the lay evidence indicating that the Veteran has PTSD. The Veteran is competent to testify as to his observations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007. In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals. See Clemons, supra ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

Thus, as no diagnosis of PTSD has been demonstrated at any time during the appeal period, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD. 38 C.F.R. §§ 3.304 (f), 4.125(a). As such, service connection for PTSD is not warranted. Id.; 38 C.F.R. § 3.303.

      B. Other Acquired Psychiatric Disorder

Regarding the claimed other acquired psychiatric disorder, after a review of the evidence, the Board is unable to grant service connection for such a disorder because there is no evidence of a current disability. The Board notes that the May 25, 2010 Mental Status Evaluation, performed prior to separation from service, indicates the Veteran was diagnosed with adjustment disorder with depressed mood, along with avoidant personality disorder. However, post-service VA treatment reports do not reflect a current diagnosis of a psychiatric disorder. The medical evidence of record is silent for any current complaints, treatment, or diagnoses related to a psychiatric disorder since separation. Notably, depression screenings performed in March 2011 and May 2013 were negative.

The Board acknowledges that the Veteran testified that he was diagnosed with depression and anxiety after he was hospitalized for mental health reasons during active duty. See September 2016 Board Hearing Testimony p. 3-5. And while the July 2011 VA examiner noted a history of a personality disorder, there has also been no diagnosis of a psychiatric disability since the Veteran's separation from service. Because there is no evidence of record to support a current disability for which service connection can be granted, service connection for an acquired psychiatric disorder is not warranted. See Brammer, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The Board appreciates that the Veteran believes that he has a current psychological disability that is related to service, and that he is competent to report his personal observations. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board affords the lay opinion no probative value. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, diagnosing a psychiatric disorder falls outside the realm of common knowledge of a lay person. See Jandreau, supra.

Absent a current diagnosis, service connection is not warranted for an acquired psychiatric disorder. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 U.S.C. § 5107 (b). The claim of service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


